Citation Nr: 1613211	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from October 1961 to October 1964.  He died in May 2002 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded in December 2011 for additional development and it now returns for final appellate review.  This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran died in May 2002.  The Certificate of Death lists the immediate cause of death as metastatic prostate cancer. 
 
2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran's exposure to an herbicide agent has not been verified, nor is there any probative evidence that his death was otherwise related to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).  If complete notice is not timely accomplished, then such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a November 2006 letter, sent prior to the August 2007 rating decision, advised the appellant of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death as well as her and VA's respective responsibilities in obtaining such evidence and information.  That letter also effectively informed the appellant of the information and evidence required to substantiate a DIC claim based on a previously service-connected condition as well as based on a condition not yet service-connected in compliance with Hupp, supra. 
 
While the November 2006 letter did not provide the appellant a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death, such content defect does not result in prejudice to the appellant because the Veteran was not service-connected for any disabilities at the time of his death and a reasonable person could have been expected to understand such based on notice that was provided to her during the course of the appeal.  Specifically, the January 2008 statement of the case advised her that the Veteran had not been service-connected for any disability during his lifetime.  Sanders v. Nicholson, 487 F.3d 881, 889   (2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48   (2008).
 
The Board further notes that the November 2006 letter did not provide the appellant specific notice as to the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, there was no prejudice in proceeding with a decision regarding the appellant's claim because, as decided below, the preponderance of the evidence is against her claim, and therefore any question as to the appropriate effective date to be assigned is rendered moot. Therefore, the appellant has not been prejudiced in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Consequently, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency during the procedure of the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore appellant has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment and service personnel records have been obtained and considered.  Despite the November 2006 letter advising the appellant of the type of evidence that she may submit or identify for VA to obtain, she did not identify any treatment records referable to the Veteran.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

VA has not obtained a medical opinion regarding the appellant's claim for service connection for the cause of the Veteran's death; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that his metastatic prostate cancer is otherwise related to service.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

In this regard, the appellant solely claimed that the Veteran's prostate cancer is the result of herbicide exposure while serving in the Panama Canal Zone.  She has not alleged that such condition is otherwise the result of the Veteran's military service or that he had a continuity of symptomatology related to such disease since service.  

The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA opinion is not necessary to decide the claim on appeal. 

The Board remanded the appellant's claim in December 2011 to attempt to verify the appellant's report that the Veteran was exposed to herbicides in service while serving in the Panama Canal Zone.  The directives included for the agency of original jurisdiction (AOJ) to request actions augmenting previous actions by the Joint Services Records and Research Center (JSRRC) coordinator to obtain any information regarding use of Agent Orange (an often named component of herbicide agents covered by regulations for presumptive service connection) in the Panama Canal Zone from 1962 to 1964.  

The December 2011 remand also directed the AOJ to obtain a news article, in which the author asserted that Agent Orange may have been used on U.S. military bases in the Panama Canal Zone, and to obtain any other pertinent evidence related to the article.
  
Thereafter, responses have been received from relevant U.S. Government agencies, including the JSRRC and the Defense Personnel Records Information Retrieval System (DPRIS), and a copy of the article has been obtained. Therefore, the Board finds that the AOJ has substantially complied with the December 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

II. Analysis

The appellant claims entitlement to service connection for the cause of the Veteran's death on the basis that his fatal metastatic prostate cancer was the result of in-service herbicide exposure coincident with his service in the Panama Canal Zone.  

If a Veteran dies from a service-connected disability, then that Veteran's surviving spouse, children or parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability if the evidence establishes that a disability that is causally related to service, either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b). 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312 (c). 

At the time of the Veteran's death, service connection was not in effect for any disability.  In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records do not show the presence of prostate cancer or any indication of any disease or injury referable to prostate cancer in service.  Nor is there evidence of any associated malignant tumors that manifested to a compensable degree within one year following discharge from service.  Rather, the first recorded evidence of metastatic prostate cancer is shown in the Veteran's June 2002 Certificate of Death, in which that condition is listed as the immediate cause of his death.

The appellant does not claim any nexus between the cause of the Veteran's death and service other than that the Veteran's prostate cancer was the result of alleged herbicide exposure while serving in the Panama Canal Zone.  In this regard, the Veteran's DD Form 214 shows service from October 1961 to October 1964, and that his last duty assignment was Company A, 4th Battalion, 10th Infantry, at Fort William D. Davis in the Panama Canal Zone and that he had two years six months and 27 days of foreign service. 

In this regard, if a Veteran is shown to have been exposed to an herbicide agent during active military service, then certain diseases, including prostate cancer, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  

In this context, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

Where the use of Agent Orange has been confirmed in other locations, VA has taken the position that the relevant presumptions should be applied, on a factual basis.  See M21-1, Part IV.ii.1.H; see Combee v. Brown, 34 F.3d 1039, 1040 (1995); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In other words, if the Veteran establishes that he was exposed to Agent Orange, then the disease service connection presumptions would apply.  If he is found to have been present in a location, at a time during which VA acknowledges that Agent Orange was used, the presumption-of-exposure provision would be applied as well.  Otherwise, exposure must be established as a factual matter.  See Stefl, supra.  

The appellant submitted newspaper articles dated in August 1999-from the Dallas Morning News and a reprint of that article in the Seattle Times-alleging that the United States had tested herbicides, such as Agent Orange, in Panama during the 1960s and 1970s.  

However, the service department has stated that there is no record that the Veteran was exposed to herbicides in service.  Moreover, the Department of Defense has not acknowledged having used herbicides such as Agent Orange in the Panama Canal Zone, unlike other areas, such as Vietnam or Korea, where the military has stated that Agent Orange was used.  There is no evidence that the Veteran ever served in areas of the world outside of the United States other than Panama. 

Available service department records on file show that the Veteran served in Panama from March 1962 to October 1964.  The DPRIS has reported that Veteran's unit's histories and available U.S. Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Davis during the period of 1962 to 1964; and that, therefore, they were unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed at Fort Davis during the reporting period.  

The evidence of herbicide use in the Panama Canal Zone consists of the appellant's statements, and the news article and reprinted article that assert that Agent Orange and other toxic herbicides were used by the U.S. military in Panama during the 1960s and 1970s.  

However, neither the government of Panama nor the United States has been able to confirm that Agent Orange was used in the Canal Zone, let alone during the time that the Veteran was stationed there.  The evidence that Agent Orange was used is therefore speculative and circumstantial, and is insufficient to place the evidence in approximate balance so as to invoke the reasonable-doubt doctrine.  Service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of in-service causation is insufficient to establish service connection).  Accordingly, the Board finds that the Veteran was not exposed to Agent Orange in service, including in the Panama Canal Zone. 

In view of the foregoing, since prostate cancer was only shown to be first manifested many years after service and there is no other basis to connect the onset of the condition to service, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the Board finds that the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

 Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


